DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 29-32(a)(2)] as being anticipated by Smolenaers (WO 2021/092658, priority date: 11/14/2019).
Regarding claim 16,  Smolenaers in (Figs. 1-2), discloses a power supply apparatus for furnishing short-term electrical peak loads for an electrical drive system, the power supply apparatus encompassing an AC voltage source [105] and a DC voltage source [104]; a rectifier [110] and a DC voltage conductor section [DC voltage conductor between DC interfaces  101 and 102] being arranged between the AC voltage source and a connector configuration for electrical connection of an associated electrical drive system [see 101 and 200 in Fig. 1 and  Fig. 2, 101]; the rectifier [110] being connected on an input side to the AC voltage source [input rectifier 110 coupled to AC source 105 via a transformer 106, see Fig. 2] and on an output side to the DC voltage conductor section [output of rectifier 110 coupled to battery 104 and DC interface  101, see Fig. 2]; the DC voltage source being connected to the DC voltage conductor section in order to transfer electrical energy, wherein the DC voltage source is a battery reservoir [par 0072-0075].
Regarding claim 29,  Smolenaers in (Figs. 1-2), discloses the power supply apparatus according to Claim 16, wherein the battery reservoir [see 104] is electrically connectable to and disconnectable from the DC voltage conductor section  [DC voltage conductor between DC interfaces  101 and 102] via a switching apparatus [see 120] and [0079].

Regarding claim 30, Smolenaers in (Figs. 1-2), discloses the power supply apparatus according to Claim 16, wherein the battery reservoir [see104] is chargeable via the DC voltage conductor section [DC voltage conductor between DC interfaces 101 and 102] and [0072-0075].  
Regarding claim 31, Smolenaers in (Figs. 1-2), discloses the power supply apparatus according to Claim 30, wherein the battery reservoir [see104] is chargeable at least one of by way of electrical energy of the AC voltage source [see [105 and 0072-0075] and by way of recovered electrical energy generated during a deceleration operation of the electrical drive system.  
Regarding claim 32, Smolenaers in (Figs. 1-2), discloses a drive apparatus encompassing a power supply apparatus according to Claim 16 and at least one drive-system part [see and 200 in Fig. 1], from among a stator part and a rotor component, of an electrical drive system [see and 200 in Fig. 1], supplied with power by the power supply apparatus [see 0072-0075].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolenaers (WO 2021/092658, priority date: 11/14/2019) and in view of Facchini et al. (US 2020/0144845).
Regarding claim 28, Smolenaers in (Figs. 1-2), discloses the power supply apparatus according to Claim 16, except for wherein the battery reservoir [see 104] comprises a plurality of parallel-connected battery packets each having a plurality of series-connected battery cells.  
However, Facchini et al. in Figs. 1-2 discloses a battery pack comprising a plurality of parallel-connected battery packets each having a plurality of series-connected battery cells [see Fig. 1, 122 and Fig. 2, 220 and [0113 and 0019] in order to increase the current and/or charge capacity of the battery pack. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the battery reservoir as taught by Smolenaers with having a plurality of parallel-connected battery packets each having a plurality of series-connected battery cells in order to increase the current and/or charge capacity of the battery pack. 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 17 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the DC voltage conductor section is part of a DC link circuit, so that the DC voltage conductor section electrically connects the output side of the rectifier to an input side of an inverter as set forth in the claimed invention.   
Claims 18-26 are also objected to as being allowable because the claims are dependent upon base claim 17.
Claim 27 is objected to as being dependent upon a rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 27 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the battery reservoir is dischargeable through a discharge resistor without . 
Claim 33 is objected to as being dependent upon a rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 33 would be allowable over the prior art references of record because the prior art failed to teach or suggest a public entertainment apparatus encompassing: a motion track and a passenger carrier drivable to move in track-confined fashion on the motion track; an electrical drive system constituting a motion drive system of the passenger carrier; a power supply apparatus according to Claim 16; and a control apparatus for controlling the electrical drive system and the charging and discharging operations of the battery reservoir in combination with other limitations recited in the claimed invention.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        1/14/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836